Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 21, drawn to a wheel, classified in B60B5/02; or
II. Claims 11-20, drawn to a method of making a wheel, classified in B29C70/48.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process can be used to make a non-pneumatic tire (e.g. see US 20150122385) because the tire is materially different from the structure set forth in claim 1. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; 
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

The inventions are classified in different classes (i.e. B60B vs B29C) and different search terms and strategies are employed to search for product limitations relative to method limitations. Specifically, the method steps of “consolidating” and “resin film infusion process” are not terms that would used to search for prior art regarding the product limitations. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with NICHOLAS ANGELOCCI on October 4, 2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-10 and 21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite because it is not clear what a “fibric” is. The claim is not known to one of ordinary skill in the art nor is the term defined in the specification. Therefore, the metes and bounds of the claim cannot be determined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 10, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015069111A1 to Luinstra et al. (“Luinstra”).

Regarding claims 1 and 21, Luinstra discloses a composite wheel structure comprising: a wheel body having an axial width extending between an inner end and an outer end; an inner flange portion (edge of 3 within 4) of the wheel body disposed at the inner end (as evident from Fig. 2); an outer flange portion (edge of 3 within 5) of the wheel body disposed at the outer end (as evident from Fig. 2); 
a first intermediate portion (i.e. equal to the width of 3 that is not within a radial plane of the hub / flange 5 or flange 4) of the wheel body disposed between the inner flange portion and the outer flange portion (as evident from Fig. 2); 
a second intermediate portion of the wheel body disposed between the first intermediate portion and the outer flange portion (that portion of 3 that but for the end edge that is within 6/10); 
a first reinforcement layer of material extending between the inner and outer ends and extending through the inner flange portion, the outer flange portion, the first intermediate portion, and the second intermediate portion (as evident from Fig. 2, the first reinforcement layer is that material that substantially makes up 3); wherein the first reinforcement layer is in the form of a single continuous fiber layer (pg 2, lines 11-13); a first matrix material 17 integrated with the first reinforcement layer along the inner flange portion; a second matrix material (i.e. the matrix of 3) integrated with the first reinforcement layer along the first intermediate portion (as evident from Fig. 2); and a third matrix material 16 integrated with the first reinforcement layer along the second intermediate portion (as evident from Fig. 2).

Regarding claim 2, Luinstra discloses the wheel structure of claim 1, wherein the outer flange portion and inner flange portion each include the first matrix material (col. 3, ln 15-16).

Regarding claim 8, Luinstra discloses the wheel structure of claim 1, wherein the first reinforcement layer is seamless across the axial width of the wheel body (see pg 2., ln 11-13).

Regarding claim 9, Luinstra discloses the wheel structure of claim 1, wherein the first, second, and third matrix materials are joined with the first reinforcement layer in a single layer, such that the single reinforcement layer includes different matrix materials across its width (as evident from Fig. 2).

Regarding claim 10, Luinstra discloses the wheel structure of claim 1, further comprising at least one additional reinforcement layer overlaying the first reinforcement layer (i.e. the materials of 6 or 5 whichever is interpreted to “overlay” the first reinforcement layer as evident from Fig. 2), wherein the at least one additional reinforcement layer is continuous and seamless and includes multiple different integrated matrix materials across an axial width thereof (see pg 3, ln 19-32). Examiner notes that “continuous” and “seamless” are not defined in this claim with respect to adjacent structures so these terms are interpreted broadly. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luinstra in view of
US 20140117745 to Wilke et al. (“Wilke”). 
Regarding claims 3-5, Luinstra discloses the wheel structure of claim I, but does not disclose specific properties of the matrix materials. Rather, Luinstra discloses that “a myriad of combinations of material properties can be selected in order to design the best wheel for any dedicated application” (col. 3, ln 23-24). Wilke discloses various materials that make up a rim such as epoxy resin that is optionally fortified and a Bismaleimide polymer (see [0033]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of design choice and achieving a desired balance between weight and strength of the wheel (see Luinstra, pg. 2, ln 9-10) and cost of materials. 

Regarding claim 6, Luinstra discloses the wheel structure of claim 1, but does not disclose that the second matrix material comprises a Bismaleimide polymer and the first and third matrix materials are epoxy. Wilke discloses such (see [0033]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of maintaining an orientation of the fibers and maintaining adequate strength of the rim to avoid catastrophic mechanical failure of such. 

Regarding claim 7, Luinstra discloses the wheel structure of claim 1, but does not disclose that the first reinforcement layer is a carbon fiber fibric, Kevlar, or fiberglass. Wilke discloses such (see [0033]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of maintaining adequate strength of the rim to avoid catastrophic mechanical failure of such. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617